Case 20-10343-LSS Doc 3911 Filed 05/13/21 Page1of2

May 11, 2021

To Whom it May Concern

In 1959 or 1960 | was a Cub Scout of America. My Den Mother was Pe. my Scout
something, | don’t remember as it was a long time ago.

Master was

As a9 or 10 year old boy | would go on camping trips in the summertime, with 5 other boys and the
During these camp outs | went to places like Joshua Tree National Park and the

Cub Mester

Kern River in Central California. At night | would Ey the Cub Master Qj after a while |

began to like SM | then became Bisexual. My innocence was stolen from me. | didn't ask to
a all my life. This was wrong. | didn't like being

become Bisexual. I've been fighting this being a
a gay person and seeking out gay areas in Sydney, Australia, or in Cebu, The Philippines or in

Pattaya, Thailand as my job took me to these places

The Bible says it’s wrong. I've thought about suicide many times. This must not stand.

J LOIYIS,
V9 ;

AV l3
la, ws
AQ! {Mya .
, é _ =

OVA

YNOD
SOM EF Avy Lay

 

 
 

@.3 LBS LTR 1 OF |
SHP WT: LTR
DATE: 12 MAY 2@21

SHIP BSA BANKCRUPTCY CASE SA24283

TO: JUSTICE LAUR] SELBER SILVERSTEIN
FL 6
824 N MARKET ST

PS NEXT DAY AIR SAVER

RACKING #: 1Z AW2 666 29 5204 6167

NN

SE P-P
SIGNATURE REQUIRED

9
3
2
re
a
a
oO
o

ISH 13.00F 227 4506 42.5V 61/2021

0-10343-LSS

VERSE sopesting UPS Terma, ond none of maton of Rubtiny. Wheve afowed Dy Inu tpoes exthorecs UPS to actos forwarding spest ter expert comet ond
usm) pe poses WH expomed hom the US. shippper certifies (hat the commodities technology of taftware were exported ham the US le accordance wth te Lagat Admunistraton
Regdanons Uneruce Contiary to lew 6 prohited wou

Cas

a2 Re
fae

 

Cwrrace Crirnalana

 
